Citation Nr: 0923522	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-33 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her parents 


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from December 1987 to 
February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  The Veteran currently 
resides within the jurisdiction of the Waco, Texas VARO.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in March 2009.  During 
the hearing, the Veteran submitted additional evidence and 
waived the right to have the evidence initially considered by 
the RO.  38 C.F.R. § 20.1304(c).  A transcript of the hearing 
is associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran claims entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.  In this regard, the Veteran is 
service-connected for the following disabilities:  residuals 
of a hysterectomy (30 percent disabling); degenerative disc 
disease of the lumbar spine with lumbar strain (20 percent 
disabling); degenerative joint disease of the right knee (10 
percent disabling); chronic strain of the left knee (10 
percent disabling); tinnitus (10 percent disabling); a 
residual scar status post cesarean section (10 percent 
disabling); calluses of the feet (noncompensable); and 
hearing loss of the left ear (noncompensable).  In addition, 
the RO has granted 38 U.S.C.A. § 1114 (k) (1) special monthly 
compensation based on loss of use of creative organ.  The 
combined schedular evaluation has been 60 percent since 
November 1, 2001.  

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  At 
that time, she stated that specifically due to her service-
connected back and bilateral knee disabilities, she was 
unable to maintain employment.  The Veteran indicated that 
the last time she worked full-time was in 2003 when she 
worked at a cable company performing "trouble shooting" on 
the phone.  According to the Veteran, prolonged sitting and 
standing aggravated her back and knee disabilities, and as 
such, she had difficulties sitting throughout the day and was 
placed on medical leave.  After her medical leave expired, 
she was let go.  The Veteran noted that she had worked for 
nine months and that she had lost approximately 90 days due 
to her back and knee disabilities.  She stated that due to 
her knee disabilities, she was prone to falling and that her 
knees gave out on her "constantly."  The Veteran indicated 
that she fell approximately five to six times a day.  
According to the Veteran, she had previously worked at Sears, 
but had to leave that job after experiencing a fall.  The 
Veteran reported that she had been granted disability 
benefits from the Social Security Administration (SSA), 
effective since 2005.  She submitted a copy of a decision 
from the SSA awarding her disability benefits, dated in 
January 2005.  In the SSA decision, it was noted that the 
Veteran had "severe" medically determinable impairments 
consisting of degenerative disc disease of the lumbar spine 
and degenerative joint disease of the left knee.   

In light of the above, the Board finds that the Veteran's 
claim for a TDIU rating must be remanded for an addendum 
opinion and/or examination if necessary.  VA may not reject 
the Veteran's TDIU claim without producing evidence, as 
distinguished from mere conjecture, that the Veteran's 
disabilities do not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995).  This may include 
an examination, which includes an opinion as to what, if any, 
affect the Veteran's service-connected disabilities have on 
his ability to work.  Friscia, 7 Vet. App. at 297.

Here, medical examinations and opinions were obtained in 
October 2008.  However, the examinations are insufficient 
upon which to make an appellate determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the 
Board determines that the medical evidence of record is 
insufficient or of doubtful weight or credibility, the Board 
may supplement the record by seeking an advisory opinion or 
ordering a medical examination).  Specifically, the Veteran 
received separate examinations for her service-connected 
knees and her service-connected low back disability.  In the 
October 2008 VA examination pertinent to the Veteran's knees, 
the examiner, D.R., a physician's assistant, concluded that 
the Veteran's knees would not prevent her from maintaining 
gainful employment as long as she were allowed to move around 
if she were required to sit or stand for any long length of 
time.  However, the physician's assistant stated that a 
physically demanding job involving kneeling or squatting 
would be out of the question.  In the October 2008 
examination pertinent to the Veteran's low back, the same 
physician's assistant, D.R., stated that the Veteran's low 
back disability would prevent her from being able to do any 
type of heavy manual labor, including lifting and bending.  
However, sitting for long periods of time, without moving 
around or stretching, would also be "contraindicated."    

In light of the above, the examiner addressed the impact of 
the Veteran's knees on her employability separately from the 
impact of her low back, rather than considering the impact of 
both the knees and low back together.  In view of the 
Veteran's testimony that both her knees and low back together 
prevented her from maintaining employment, the Board finds 
that the case should be returned for an addendum opinion that 
addresses the impact of the Veteran's low back and knees 
together on her employability.   

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board must also consider the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether or not the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings, and 38 C.F.R. § 4.16(b), pertaining to TDIU ratings 
on an extraschedular basis.  In the instant case, the Board 
finds that the evidence of record suggests such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2008).  
There has been a showing by the Veteran that her service-
connected low back and bilateral knee disabilities together 
have caused a marked interference with employment.  Under 
such circumstances, the criteria for referral for 
consideration of the potential assignment of an 
extraschedular rating for the Veteran's low back and 
bilateral knee disabilities pursuant to 38 C.F.R. § 
3.321(b)(1), or for a TDIU rating under 38 C.F.R. § 4.16(b) 
are satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must ensure compliance with 
the provisions of 38 U.S.C.A. §§ 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2008).  In this regard, the Veteran must 
be provided notice of what information and 
evidence are needed to substantiate her 
claim for entitlement to a TDIU rating, 
including the requirements for an 
extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1) and for a TDIU rating under 
38 C.F.R. § 4.16(b).  The Veteran must 
also be notified of what portion of that 
evidence VA will secure, and what portion 
she herself must submit.  The Veteran must 
also be informed that, if requested, VA 
will assist her in obtaining relevant 
evidence, provided that she furnishes 
sufficient, identifying information and 
written authorization.  

Depending on the response received from 
the Veteran, any and all assistance due 
her must then be afforded.

2.  The AMC/RO must also advise the 
Veteran that evidence supportive of a TDIU 
rating on an extraschedular basis and for 
an extraschedular rating for her low back 
and bilateral knee disabilities includes 
statements from current or former 
supervisors and co- workers substantiating 
diminished work capacity due to the 
aforementioned disabilities.  

3.  Thereafter, the claim for entitlement 
to an extraschedular rating for TDIU 
rating must be referred to the VA Director 
of the Compensation and Pension Service 
for consideration of whether an 
extraschedular rating is warranted under 
the provisions of 38 C.F.R. §§  
3.321(b)(1) or 4.16(b).  Attention is 
directed to the relevant medical evidence, 
and specifically to the Veteran's 
testimony that her low back and bilateral 
knee disabilities, combined, significantly 
interfere with her performing the physical 
acts required by employment.

4.  The AMC/RO should also return the 
claims file to D.R., the physician's 
assistant who conducted the October 2008 
VA examinations, and request that he 
review the claims file and provide an 
addendum opinion as to whether the Veteran 
is unable to obtain or retain employment 
due only to her service-connected 
disabilities, specifically her low back 
and bilateral knee disabilities together, 
consistent with her education and 
occupational experience, irrespective of 
age and any nonservice-connected 
disorders.  

If the examiner is unavailable, schedule 
the Veteran for another examination to 
address the aforementioned question posed 
in this case, making the claims folder 
available to that examiner for review in 
conjunction with the examination.  A 
complete rationale for any opinions 
expressed must be given.  

5.  After completion of the above, and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the Veteran and her representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

